Arnold, J.,
delivered the opinion of the court.
The indictment is manifestly based on § 2871 of the code, and the alleged obstruction to the public highway consisted in the railroad company suffering a bridge across its track to be and remain out of repair.
Section 2871 of the code contemplates obstructions caused by physical means or positive action, and it does not embrace or apply to the case of a mere omission to repair a bridge on a public highway. This conclusion is deducible from the terms of the section, and it is confirmed by the consideration, that the code elsewhere provides a specific remedy for the delinquency sought to be reached *8by the indictment. Section 1053 of the code furnishes the statutory remedy for the failure of a railroad company to keep in order bridges on the highway across its track. The demurrer to the indictment should have been sustained.

The judgment is reversed, the indictment quashed, and the cause dismissed.